FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                   July 15, 2019
                                   PUBLISH
                                                               Elisabeth A. Shumaker
                                                                   Clerk of Court
                  UNITED STATES COURT OF APPEALS

                                TENTH CIRCUIT



 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

 v.                                                    No. 17-4159

 LOUIS DELYNN HANSEN,

       Defendant - Appellant.


                 Appeal from the United States District Court
                           for the District of Utah
                      (D.C. No. 2:16-CR-00534-CW-1)


Josh Lee, Assistant Federal Public Defender (Virginia L. Grady, Federal Public
Defender, with him on the briefs), Office of the Federal Public Defender, Denver,
Colorado, for Defendant-Appellant.

Gregory S. Knapp, Attorney (Richard E. Zuckerman, Principal Deputy Assistant
Attorney General; S. Robert Lyons, Chief, Criminal Appeals & Tax Enforcement
Policy Section; and Gregory Victor Davis, Attorney; with him on the brief), Tax
Division, U.S. Dept. of Justice, Washington, D.C. for Plaintiff-Appellee.


Before HOLMES, BALDOCK, and CARSON, Circuit Judges.


HOLMES, Circuit Judge.


      Louis Hansen, a taxpayer who ascribes to legal theories associated with
sovereign-citizen and tax-protester movements, was indicted for tax evasion in

violation of 26 U.S.C. § 7201 and tax obstruction in violation of 26 U.S.C.

§ 7212(a). Before trial, Mr. Hansen purported to waive his right to counsel. The

district court held a hearing to determine whether this waiver was made

knowingly and intelligently. At that hearing, the district court asked Mr. Hansen,

among other things, whether he understood he would be required to follow federal

procedural and evidentiary rules if he proceeded without counsel. Mr. Hansen’s

response was at best ambiguous and unclear; at one juncture, he specifically told

the court that he did not understand that he would be required to abide by these

rules. Without seeking clarification from Mr. Hansen, the court accepted the

waiver. Mr. Hansen represented himself at trial, and the jury convicted him of

both tax evasion and tax obstruction.

      On appeal, Mr. Hansen argues that his waiver of the right to counsel was

invalid because it was not made knowingly and intelligently. We recount the

relevant background and legal standards before agreeing with Mr. Hansen. We

conclude that the court incorrectly determined that Mr. Hansen’s waiver was

knowing and intelligent.

      In particular, we determine that the court failed to engage in a sufficiently

thorough colloquy with Mr. Hansen that would properly warn him that—if he

proceeded pro se—he would be obliged to adhere to federal procedural and

evidentiary rules. We recognize that, under limited circumstances, certain case-

                                         2
specific factors could permit us to conclude that, despite the district court’s

inadequate warnings, it nevertheless correctly determined that Mr. Hansen’s

waiver of the right to counsel was knowing and intelligent at the time it was

made. But, after careful consideration of the record, we discern no such case-

specific factors.

      Accordingly, we reverse the district court’s waiver determination and

remand the case, instructing the court to vacate its judgment regarding Mr.

Hansen in full and to conduct further proceedings consistent with this opinion.

                                           I

      We start by describing (1) the conduct that led to Mr. Hansen’s indictment;

(2) his indictment, initial appearance, and surrounding events; (3) the

circumstances of the pretrial hearing that addressed the validity of Mr. Hansen’s

purported waiver of the right to counsel; and (4) pertinent aspects of Mr.

Hansen’s post-hearing conduct.

                                          A

      At trial, Mr. Hansen testified that he began falling behind on his taxes in

1999 after making the decision to pay various creditors “instead of paying the

IRS.” R., Vol. II, at 472, 546 (Trial Tr., dated July 7, 10–12, 2017); see also id.,

Vol. III, at 68–69, ¶¶ 4–9 (Presentence Investigation Report (“PSR”), filed Sept.

14, 2017). Over time, Mr. Hansen’s tax liability grew, with penalties and interest

added to the original unpaid taxes. By 2012, Mr. Hansen owed the IRS $342,699.

                                           3
      Mr. Hansen initially tried to negotiate a payment plan with the IRS, but he

testified that he later made the unilateral decision to send the IRS multiple checks

written on closed accounts. He also sent the IRS a letter claiming that these

checks would pay his outstanding taxes. 1 While Mr. Hansen was sending these

checks, the IRS contacted Mr. Hansen—through a tax-resolution firm that he had

hired—to instruct him to stop sending the checks. Even after Mr. Hansen

received this admonishment, he continued to send additional checks written on

closed accounts to the IRS; the financial institution declined to honor these

checks because the accounts were closed. Mr. Hansen did make some valid

payments toward his outstanding taxes, however, but he never reached a



      1
             The idea to write checks on a closed account apparently grew out of
certain seminars that Mr. Hansen attended. These seminars taught taxpayers that
they could “setoff” tax debts using checks drawn on closed accounts. This
teaching appears to derive from an idiosyncratic reading of Black’s Law
Dictionary, which defines a “closed account” as “[a]n account that no further
credits or debits may be added to but that remains open for adjustment or setoff.”
Account, B LACK ’ S L AW D ICTIONARY 22 (11th ed. 2019) (emphasis added). Mr.
Hansen purported to believe, based on the seminars and this definition, that
“[w]hen someone closes their checking account, it remains open on the bank[’]s
side” for setoffs, and so a taxpayer could “utiliz[e] a closed account and an
[electronic funds transfer] written on that closed account to pay the IRS.” R.,
Vol. VI, Ex. 79 (Email from Mr. Hansen to Berkshire Capital, dated June 8, 2012)
(citing B LACK ’ S L AW D ICTIONARY ). But see Setoff, B LACK ’ S L AW D ICTIONARY
1648 (11th ed. 2019) (“A debtor’s right to reduce the amount of a debt by any sum
the creditor owes the debtor . . . .” (emphasis added)). While Mr. Hansen
professed to believe that these checks would pay off his tax delinquency, he
admitted at trial that he had “no idea” where the money would come from that
was supposedly being used to pay the IRS and that the whole endeavor was
“something desperate.” R., Vol. II, at 502.

                                         4
settlement agreement with the IRS.

                                         B

      Mr. Hansen was subsequently charged with committing tax evasion in

violation of 26 U.S.C. § 7201 and tax obstruction in violation of 26 U.S.C.

§ 7212(a). Section 7201 imposes criminal penalties on “[a]ny person who

willfully attempts in any manner to evade or defeat any tax imposed by [the

Internal Revenue Code] or the payment thereof.” Section 7212(a) criminally

sanctions anyone who “corruptly . . . endeavors to . . . impede any officer or

employee of the United States acting in an official capacity under [the Internal

Revenue Code], or in any other way corruptly . . . obstructs or impedes, or

endeavors to obstruct or impede, the due administration of [the Internal Revenue

Code].” The operative indictment charged Mr. Hansen with violating these laws

by presenting the checks to the IRS drawn on closed accounts and by sending the

accompanying letter to the IRS claiming that the checks had paid his tax debt.

      At Mr. Hansen’s initial appearance on these charges, a magistrate judge

informed him generally of his “right to be represented in this proceeding,” but

Mr. Hansen declined the appointment of counsel. R., Vol. IV, at 230–31, 235 (Tr.

of Initial Appearance, dated Nov. 17, 2016). Waiver of the right to counsel was

not discussed further at this hearing, though Mr. Hansen did indicate that he was

aware of the charges against him and the penalties associated with those charges.

He truthfully informed the magistrate judge that he did not have a prior criminal

                                         5
record. See id. at 243–44 (“I don’t have a criminal history . . . .”). The remainder

of the hearing largely concerned Mr. Hansen’s challenge to the court’s

jurisdiction over him and whether Mr. Hansen should be released pending trial.

      Even before this initial appearance, Mr. Hansen had begun peppering the

district court with filings questioning the court’s jurisdiction over him. For

example, he submitted a document, from “DeLynn of the Lawful House of

Hansen,” that purported to “release and discharge Judge Clark Waddoups from his

emergency war powers jurisdictional duties created by Section 17 of the ‘Trading

with the Enemy Act’” and to “inform the court that [Mr. Hansen], a Private

American National Citizen who has harmed nobody and nothing [does] not

consent to statutory military jurisdiction of any kind.” Id., Vol. I, at 46 (Decl. of

Political Status, and Release and Discharge for Judge Clark Waddoups, filed Nov.

15, 2016). Throughout the proceedings, Mr. Hansen continued to submit filings

that reprised tax-protester and sovereign-citizen theories similar to those that we

have previously rejected as frivolous. See, e.g., Ford v. Pryor, 552 F.3d 1174,

1177 n.2 (10th Cir. 2008); Lonsdale v. United States, 919 F.2d 1440, 1448 (10th

Cir. 1990).

                                          C

      Because Mr. Hansen refused appointment of counsel at his initial

appearance, the district court later held a hearing to determine whether Mr.

Hansen was validly waiving his right to counsel. The court started by asking Mr.

                                          6
Hansen whether he wanted to proceed without counsel:

            The Court: [I]s it your request, [Mr. Hansen], that you represent
            yourself?

            Mr. Hansen: I am myself.

            The Court: That is not my question. I know you’re yourself. My
            question is --

            Mr. Hansen: I can’t represent myself because I am myself.

            The Court: Do you wish to appear without counsel?

            Mr. Hansen: Yes.

R., Vol. I, at 225 (Tr. of Miscellaneous Hr’g, dated Jan. 9, 2017). Moving past

this confusion, the judge proceeded to read Mr. Hansen the indictment, to advise

Mr. Hansen that the maximum punishment allowed by § 7201 was a fine of up to

$100,000 and imprisonment of up to five years, to advise Mr. Hansen that the

maximum punishment allowed by § 7212(a) was a fine of up to $5,000 and

imprisonment of up to three years, 2 and to warn Mr. Hansen that “tax matters can

be complicated” and that trial was fast approaching. Id. at 231.

      The court asked Mr. Hansen whether he had any questions. Mr. Hansen

responded: “Your Honor, here is the defendant Louis Delynn Hansen. This is the


      2
             The transcript of the hearing states that the judge advised Mr. Hansen
about § 7201(a), but 26 U.S.C. § 7201(a) does not exist. Instead, the district
court appears to be discussing Count Two of the operative indictment, which
involves § 7212(a). Notably, the potential penalties mentioned by the district
court correspond to those applicable for violations of § 7212(a). Neither party
addresses this apparent misstatement, and it does not affect our analysis.

                                         7
fiction that the court has named as a defendant. This is not me.” Id. at 232. The

district court brushed off this response because it was “not a question.” Id.

      The court then asked the government whether anything else needed to be

addressed. At the government’s request, the district court proceeded to ask Mr.

Hansen whether he was under the influence of any drugs (he responded in the

negative), about his education (he had a chiropractic doctorate), and about

whether he had prior legal experience (he did not have any). More specifically,

as to the last item (i.e., legal experience), Mr. Hansen—who had no prior criminal

record—responded “No,” when the court inquired whether he had “ever been sued

or been a party to a lawsuit.” Id. at 234. Finally, the court asked Mr. Hansen

whether he understood “that in a legal proceeding there are rules that the court

will follow and will require that all of the parties before the court follow.” Id.

Mr. Hansen responded “Yes.” Id.

      After providing these answers, Mr. Hansen asked whether accepting

counsel would “put [him] in the jurisdiction of the court.” Id. at 235. The judge

explained to Mr. Hansen that the court already had jurisdiction over him; Mr.

Hansen responded with a stream of jurisdictional statements related to his earlier

filings. See, e.g., id. (“I am not a U.S. citizen, I’m not a citizen of the United

States, I’m an American State National.”). The judge warned Mr. Hansen that

these jurisdictional arguments were frivolous, that they had been rejected by the

courts of appeals, and that he was facing the risk of a term of imprisonment.

                                          8
      The judge then circled back to a topic that he had touched on earlier:

              The Court: You understand that if you choose to represent
              yourself you will be required to comply with the rules of
              procedure in this court and the rules of evidence. Do you
              understand that?

              Mr. Hansen: No.

              The Court: If you do not comply with the rules, you will not -- if
              you do not commit yourself to being prepared to comply with the
              rules, you’re not in a position to represent yourself.

              Mr. Hansen: I shouldn’t even be in this court because I am not
              the defendant.

Id. at 237 (emphases added). Mr. Hansen then veered into a discussion of how

“President FDR and [C]ongress concocted a fraud upon the American people.”

Id. at 238.

      At this point, the government commented that it had “some pause and

concern as to whether it would be appropriate under these circumstances for Mr.

Hansen to represent himself” because Mr. Hansen “specifically said he could not

abide by the rules of procedure and evidence.” Id. at 239–40. Mr. Hansen denied

that he had said he could not abide by the rules, but when asked again whether he

would “endeavor to [his] best effort to comply with the rules of procedure and the

rules of evidence,” he responded: “I can’t represent myself because I am myself.”

Id. at 240. He then returned to his jurisdictional arguments, asking the district

court to “present this United States of America with photo I.D. so that [he could]

face [his] accuser.” Id. at 240–41.

                                           9
      Mr. Hansen again asked whether accepting representation would “change

anything as far as jurisdiction.” Id. at 241. After the district court patiently

repeated its assurances that it would not, the government, for a second time,

expressed “some significant concerns as to whether it would be appropriate for

the court to permit [Mr. Hansen] to represent himself in this matter.” Id. at 245.

In response, the court took a recess to allow Mr. Hansen to meet privately with

potential standby counsel. Nothing in the record reveals the substance of that

meeting.

      After his meeting with standby counsel, Mr. Hansen apologized for his

earlier outburst. He also affirmed that he would like the standby counsel to be

appointed. After this statement, the district judge stated:

             I find that you do fully understand the risks and that with
             [standby counsel’s] support and counsel you are capable because
             of your education, intelligence and prior experience . . . to
             represent yourself. I find that the risks of doing so have been
             fully explained to you and the risk of a prosecution that may
             result in a conviction is one that you understand.

Id. at 247. The hearing moved on to unrelated issues before concluding.

                                           D

      At a later pretrial conference, Mr. Hansen and the court further discussed

his decision to proceed pro se. Mr. Hansen told the court that he would “take the

lead” in his defense but that the standby counsel would ask Mr. Hansen questions

when he testified. R., Vol. II, at 107 (Tr. of Pretrial Conf., dated June 30, 2017).


                                          10
Mr. Hansen also wanted his standby counsel to address “legal issues that may

arise outside of the presence of the jury.” Id. at 107–08. During this hearing, the

district court told Mr. Hansen that “although [he had] chosen to present [his] own

defense, [he was] still required to follow the rules of procedure and the rules of

evidence.” Id. at 119. Mr. Hansen, however, did not respond to this statement.

      At trial, Mr. Hansen called three witnesses in addition to himself and

cross-examined the government’s witnesses. Throughout his opening and closing

statements, he oscillated between arguing that his checks had been accepted by

the IRS and arguing that he believed that the checks had been accepted, even if

they were not. The jury found him guilty on both counts. The district court

sentenced Mr. Hansen to thirty-three months in prison, imposed three years of

supervised release with various special conditions of supervision, and ordered that

Mr. Hansen pay $342,699 in restitution.

      Mr. Hansen appealed.

                                          II

      We now discuss the legal standards governing our review of whether the

district court erred in determining that Mr. Hansen waived his right to counsel

knowingly and intelligently. In this discussion, we clarify that our caselaw

requires us to consider all of the circumstances of the particular case that properly

bear on whether the defendant knowingly and intelligently waived the right to

counsel—not just the colloquy between the court and the defendant at the waiver

                                          11
hearing. We also clarify that under controlling precedent the trial court need not

follow a precise script or litany in providing warnings to a defendant regarding

the hazards of self-representation, and that, even if the court fails to properly

convey one or more important warnings to a defendant, this failure will not in

every instance demonstrate that the court erred in finding the waiver knowing and

intelligent at the time it was made. In particular, we recognize that, under limited

circumstances, certain case-specific factors could permit a reviewing court to

conclude that, despite the district court’s inadequate warnings, it correctly

concluded that the defendant’s waiver of the right to counsel was knowing and

intelligent at the time it was made.

                                          A

      In discussing the legal framework governing our review of Mr. Hansen’s

waiver, we start with our standard of review. Then, we address the substantive

standards governing the validity of a waiver of the right to counsel. Finally, we

reject two of Mr. Hansen’s related arguments: (1) that our exclusive focus in

assessing the validity of a defendant’s waiver of the right to counsel is the trial

court’s self-representation warnings to the defendant in the waiver hearing (i.e.,

the so-called Faretta hearing), and (2) that, if the court fails to adequately warn

the defendant about even one subject that the Supreme Court highlighted in Von

Moltke v. Gillies, 332 U.S. 708 (1948) (plurality opinion), then a reviewing court

must conclude that the defendant’s waiver was not knowing and intelligent and

                                          12
reverse.

                                          1

      “We review the validity of a waiver of the right to counsel de novo and the

underlying factual findings for clear error.” United States v. Williamson (“Brett

Williamson”), 859 F.3d 843, 862 (10th Cir. 2017), cert. denied, 138 S. Ct. 1324

(2018). While our published cases have consistently engaged in de novo review

of waivers of the right to counsel, see, e.g., United States v. Vann, 776 F.3d 746,

762 (10th Cir. 2015); United States v. Krejcarek, 453 F.3d 1290, 1296 (10th Cir.

2006); United States v. Taylor, 113 F.3d 1136, 1140 (10th Cir. 1997), the

government suggests that plain-error review may be appropriate here because Mr.

Hansen failed to object to the district court’s decision to allow him to proceed pro

se, see Aplee.’s Resp. Br. at 18. 3 But, while Mr. Hansen did not object to the

court’s waiver decision, “the district court sua sponte raise[d] and explicitly

resolve[d] an issue of law on the merits,” i.e., whether the waiver was knowing

and intelligent. United States v. Hernandez-Rodriguez, 352 F.3d 1325, 1328

(10th Cir. 2003). We have said that, “[i]n such a case, review on appeal is not for



      3
              One panel of this court has stated that the validity of a waiver of the
right to counsel is subject to plain-error review. See United States v. Green, 336
F. App’x 837, 839 n.2 (10th Cir. 2009) (unpublished). However, it is axiomatic
that unpublished decisions are not controlling authority, and we decline to adopt
in this published opinion Green’s non-binding statement that plain error is the
appropriate standard for reviewing the validity of a defendant’s waiver of the
right to counsel.

                                          13
‘plain error,’ but is subject to the same standard of appellate review that would be

applicable if the appellant had properly raised the issue.” Id.; see United States v.

Jim, 786 F.3d 802, 810 (10th Cir. 2015) (reviewing de novo, in reliance on

Hernandez-Rodriguez, whether defendant’s guilty plea was knowing and

voluntary); cf. Von Moltke, 332 U.S. at 723 (“The constitutional right of an

accused to be represented by counsel invokes, of itself, the protection of a trial

court, in which the accused—whose life or liberty is at stake—is without

counsel.” (emphasis added) (quoting Johnson v. Zerbst, 304 U.S. 458, 465

(1938))).

       Furthermore, our approach accords with that taken by at least a plurality of

our sister circuits. See United States v. Erskine, 355 F.3d 1161, 1166 (9th Cir.

2004) (“[W]e do not expect pro se defendants to know the perils of

self-representation, and consequently, we cannot expect defendants to recognize

that they have not been correctly and fully advised, let alone to point out the

court’s errors.”); see also United States v. Ductan, 800 F.3d 642, 648 (4th Cir.

2015) (“We find the Ninth Circuit’s reasoning [in Erskine] persuasive, and

conclude that its holding applies equally to cases in which a pro se defendant fails

to object to a district court’s finding of forfeiture [of the right to counsel].”); cf.

United States v. Stanley, 739 F.3d 633, 644 n.2 (11th Cir. 2014) (acknowledging

that “[a]pproaches to this question differ across, and even within, other circuits”

(collecting cases)); United States v. McBride, 362 F.3d 360, 365 (6th Cir. 2004)

                                            14
(commenting that “[o]ur sister circuits uniformly apply a de novo standard of

review to a district court’s conclusion of law that a defendant has waived his right

to counsel” before noting, but not resolving, an intra-circuit split in the Sixth

Circuit’s authority).

      Thus, we reject the government’s argument for plain-error review and apply

de novo review to Mr. Hansen’s challenge.

                                           2

      “[T]he Constitution does not force a lawyer upon a defendant. He may

waive his Constitutional right to assistance of counsel if he knows what he is

doing and his choice is made with eyes open.” Adams v. U.S. ex rel. McCann,

317 U.S. 269, 279 (1942); accord Iowa v. Tovar, 541 U.S. 77, 87–88 (2004); see

United States v. Turner, 287 F.3d 980, 983 (10th Cir. 2002) (“A lawyer cannot be

forced upon a defendant who wishes to waive his right to counsel even if

self-representation would be detrimental.”); see also Montejo v. Louisiana, 556

U.S. 778, 786 (2009) (“Our precedents . . . place beyond doubt that the Sixth

Amendment right to counsel may be waived by a defendant, so long as

relinquishment of the right is voluntary, knowing, and intelligent.”); Brett

Williamson, 859 F.3d at 861 (“A defendant has the Sixth Amendment right to

waive his right to counsel and represent himself in a criminal case.” (citing

Faretta v. California, 422 U.S. 806, 821 (1975))).

      “In the normal course,” Vann, 776 F.3d at 763, “[w]e conduct a two-part

                                          15
test to determine whether a defendant has effectively waived his right to counsel,”

Brett Williamson, 859 F.3d at 862. “First, we must determine whether the

defendant voluntarily waived his right to counsel.” Id. (quoting Taylor, 113 F.3d

at 1140). However, that question is not implicated here. Mr. Hansen does not

argue that his waiver was involuntary; so, we need not address this aspect of his

waiver’s validity. “[S]econd, we must determine whether the defendant’s waiver

of his right to counsel was made knowingly and intelligently.” Id. (quoting

Taylor, 113 F.3d at 1140); see Faretta, 422 U.S. at 835 (stating that “the accused

must ‘knowingly and intelligently’ forgo” those benefits traditionally “associated

with the right to counsel” (citing Johnson, 304 U.S. at 464–65)).

      This second, knowing-and-intelligent inquiry is the focus of our analysis.

“[K]nowingly and intelligently waiving the right to counsel is different from

making a wise decision.” Turner, 287 F.3d at 984. Instead, the Supreme Court’s

and our own cases make clear that, “[b]efore a court may grant a waiver, it must

ensure the defendant is ‘aware of the dangers and disadvantages of

self-representation.’” Brett Williamson, 859 F.3d at 862 (alteration in original)

(emphasis added) (quoting Maynard v. Boone, 468 F.3d 665, 676 (10th Cir.

2006)); accord Faretta, 422 U.S. at 835; see Tovar, 541 U.S. at 88–89 (“[B]efore

a defendant may be allowed to proceed pro se, he must be warned [by the district

court] specifically of the hazards ahead.”); Turner, 287 F.3d at 984 (“[K]nowing

and intelligent means only that [a defendant] was reasonably informed by the

                                         16
court of the hazards of self-representation and had sufficient understanding of

those hazards.”).

      The “tried-and-true method” for a district court to assess whether a waiver

is being made knowingly and intelligently is to “conduct a thorough and

comprehensive formal inquiry of the defendant on the record.” Vann, 776 F.3d at

763 (quoting United States v. Willie, 941 F.2d 1384, 1388 (10th Cir. 1991)). Such

a formal inquiry typically takes place in the context of a waiver hearing,

customarily referred to as a Faretta hearing, in recognition of the Supreme

Court’s seminal waiver case, Faretta. See id. Faretta hearings are intended to

“ensure[] the defendant is not unwittingly or impulsively disposing of his

constitutional right to counsel,” id., by determining whether “the defendant is

aware of the nature of the charges, the range of allowable punishments and

possible defenses, and is fully informed of the risks of proceeding pro se,” Brett

Williamson, 859 F.3d at 862 (quoting Vann, 776 F.3d at 763). These topics of

inquiry stem from Justice Black’s plurality opinion in Von Moltke. See 332 U.S.

at 724.

      We have specifically recognized these topics and, in discussing Justice

Black’s opinion, observed that a knowing and intelligent waiver can only be made

with the defendant’s “apprehension” of:

             the nature of the charges, the statutory offenses included within
             them, the range of allowable punishments thereunder, possible
             defenses to the charges and circumstances in mitigation thereof,

                                          17
             and all other facts essential to a broad understanding of the
             whole matter.

United States v. Weninger, 624 F.2d 163, 164 (10th Cir. 1980) (emphasis added)

(quoting Von Moltke, 332 U.S. at 724). These topics, which substantially overlap

with those discussed in Brett Williamson, may be aptly referred to as the “Von

Moltke factors.” United States v. Behrens, 551 F. App’x 452, 457 (10th Cir.

2014) (unpublished); see, e.g., United States v. McConnell, 749 F.2d 1441, 1451

n.5 (10th Cir. 1984) (noting that such areas of inquiry are “taken from the

Supreme Court’s opinion in Von Moltke”).

      The Supreme Court has emphasized that the requisite thoroughness of the

district court’s inquiry into the relevant factors should be viewed through a

“pragmatic” lens—that is, the degree of thoroughness should correspond to how

“substantial” and “obvious” the dangers of self-representation are at any

particular stage of the criminal proceedings. Patterson v. Illinois, 487 U.S. 285,

298, 299–300 (1988); see Tovar, 541 U.S. at 90 (“Patterson describes a

‘pragmatic approach to the waiver question,’ one that asks ‘what purposes a

lawyer can serve at the particular stage of the proceedings in question, and what

assistance he could provide to an accused at that stage,’ in order ‘to determine the

scope of the Sixth Amendment right to counsel, and the type of warnings and

procedures that should be required before a waiver of that right will be

recognized.’” (quoting Patterson, 487 U.S. at 298)). Thus, as relevant here, the


                                         18
Supreme Court “require[s] a more searching or formal inquiry before permitting

an accused to waive his right to counsel at trial than [it] require[s] for a Sixth

Amendment waiver during postindictment questioning.” Patterson, 487 U.S. at

299. More specifically, “[w]arnings of the pitfalls of proceeding to trial without

counsel . . . must be ‘rigorous[ly]’ conveyed.” Tovar, 541 U.S. at 89 (second

alteration in original) (quoting Patterson, 487 U.S. at 298).

      “[W]e ‘indulge in every reasonable presumption against waiver.’” United

States v. Simpson, 845 F.3d 1039, 1046 (10th Cir.) (quoting Brewer v. Williams,

430 U.S. 387, 404 (1977)), cert. denied, 138 S. Ct. 140 (2017); see Von Moltke,

332 U.S. at 723–24 (“To discharge this duty [of inquiry] properly in light of the

strong presumption against waiver of the constitutional right to counsel, a judge

must investigate as long and as thoroughly as the circumstances of the case before

him demand.” (emphasis added) (footnote omitted)); United States v. Padilla, 819

F.2d 952, 956 (10th Cir. 1987) (“The task of ensuring that defendant possesses

the requisite understanding initially falls on the trial judge, who must bear in

mind the strong presumption against waiver.” (emphasis added)); United States v.

Williamson (“John Williamson”), 806 F.2d 216, 219–20 (10th Cir. 1986) (“Courts

indulge every presumption against the waiver of fundamental constitutional

rights. . . . [D]oubts concerning an attorney waiver must be resolved in the

defendant’s favor . . . .” (citations omitted)).

      Nevertheless, the Supreme Court has not “prescribed any formula or script

                                           19
to be read to a defendant who states that he elects to proceed without counsel.”

Tovar, 541 U.S. at 88. Relatedly, the Court has acknowledged that “[t]he

information a defendant must possess in order to make an intelligent election . . .

will depend on a range of case-specific factors, including the defendant’s

education or sophistication, the complex or easily grasped nature of the charge,

and the stage of the proceeding.” Id.; see Johnson, 304 U.S. at 464 (“The

determination of whether there has been an intelligent waiver of right to counsel

must depend, in each case, upon the particular facts and circumstances

surrounding that case, including the background, experience, and conduct of the

accused.”).

      Our caselaw embodies the substance of the Supreme Court’s pragmatic

approach. Notably, in Padilla, although we held that “the trial judge should

conduct an inquiry sufficient to establish a defendant’s knowledge and

understanding of the factors articulated in Von Moltke,” we also made clear that

“[n]o precise litany is prescribed” for the court’s knowing-and-intelligent

inquiries. 819 F.2d at 959.

      And, relatedly, our cases have repeatedly stressed that the knowing and

intelligent nature of the waiver of the right to counsel turns on the “totality of the

circumstances, including the background, experience, and conduct of the

defendant.” John Williamson, 806 F.2d at 220; see Vann, 776 F.3d at 763 (“We

reflect on the totality of the circumstances to decide whether a defendant has

                                          20
knowingly [and intelligently] decided to proceed pro se.”); Padilla, 819 F.2d at

958 (recognizing that “the question of an intelligent waiver turns not only on the

state of the record [including presumably the court’s inquiry into the Von Moltke

factors in a Faretta hearing], but on all the circumstances of the case, including

the defendant’s age and education, his previous experience with criminal trials,

and representation by counsel before trial” (emphasis added)); Weninger, 624

F.2d at 164 (“To ascertain whether [a defendant] knowingly and intelligently

waived his right to counsel, we must consider ‘the total circumstances of the

individual case including background, experience and the conduct of the accused

person.’” (quoting United States v. Warledo, 557 F.2d 721, 727 (10th Cir.

1977))); see also Turner, 287 F.3d at 983 (endorsing an inquiry into “the

surrounding facts and circumstances” to determine whether a defendant

knowingly and intelligently waived the right to counsel); cf. John Williamson, 806

F.2d at 219 (noting that “[e]ach case must be reviewed individually, with the

objective of determining whether the judge fully inquired into the

circumstances”).

      Consistent with the Court’s approach—which eschews formalism in favor

of pragmatism, see Tovar, 541 U.S. at 90; Patterson, 487 U.S. at 298—we have

recognized that, though it is certainly true that “the Faretta hearing is one

way—probably the best way—for the district court to satisfy itself that

defendant’s waiver of a right to counsel was done intelligently,” “a Faretta

                                          21
hearing is only ‘a means to [an] end’ of ensuring a voluntary and intelligent

waiver, and the absence of that means is ‘not error as a matter of law.’” Vann,

776 F.3d at 763 (alteration in original) (quoting United States v. Stanley, 739 F.3d

633, 645 (11th Cir. 2014)).

      “In other words, a contemporaneous and comprehensive [Faretta] hearing

is generally a sufficient condition to a knowing waiver, but it is not a necessary

one.” Id. (emphases added); see Turner, 287 F.3d at 983 (noting that although

“[i]t is ‘ideal’ when the trial judge conducts a ‘thorough and comprehensive

formal inquiry’ including topics such as the nature of the charges, the range of

punishment, possible defenses, and a disclosure of risks involved in representing

oneself pro se,” the “failure to conduct this inquiry does not require automatic

reversal” (quoting Willie, 941 F.2d at 1388)). Indeed, “while the hearing itself is

a known quantity, we have recognized that ‘[t]here are certain limited situations

. . . where a waiver may be valid’ even when the inquiry by the court is deficient.”

Vann, 776 F.3d at 763 (alteration and omission in original) (emphasis added)

(quoting United States v. Hughes, 191 F.3d 1317, 1323 (10th Cir. 1999)).

      In particular, such may be true when “surrounding facts and circumstances

indicate that the defendant ‘understood his right to counsel and the difficulties of

pro se representation’” at the time of the waiver. Turner, 287 F.3d at 983

(quoting Willie, 941 F.2d at 1389); see Vann, 776 F.3d at 763 (discussing our

conclusion to this effect in Hughes, 191 F.3d at 1323, in the context of holding

                                         22
that a Faretta hearing is only “one way . . . for the district court to satisfy itself

that defendant’s waiver of a right to counsel was done intelligently”); McConnell,

749 F.2d at 1451 (noting that, while “[t]he record shows that the trial judge did

not strictly follow the test” consisting of a formal, Von Moltke-based inquiry, “it

would be absurd in this case to believe that [the defendant] did not make a

knowing and intelligent waiver,” in part because the court’s “detailed discussion

of the hazards of proceeding pro se[] [was] by no means a ‘hollow compliance

with the mandate of the Constitution’” (quoting Von Moltke, 332 U.S. at 723));

see also John Williamson, 806 F.2d at 220 (finding “no merit in [the defendant’s]

contention that a valid waiver of counsel requires . . . an explanation of the

possible defenses to the charge,” although this is a factor mentioned in Von

Moltke, and holding that “[t]he totality of the circumstances, including the

background, experience, and conduct of the defendant, show that [the defendant]

knowingly and intelligently waived his right to counsel”); cf. Warledo, 557 F.2d

at 727 (noting in dicta that, although “[u]ndoubtedly the trial court could have

questioned the defendants with more particularity” regarding the Von Moltke

factors, “the sum total” of the particular circumstances in that case “do[] not,

however, constitute a deprivation which would of itself justify a reversal”);

McConnell, 749 F.2d at 1451 n.5 (noting that Von Moltke “appears to be

substantially distinguishable from the present circumstances” in significant part

because there “the trial judge apparently made only a token effort to comply with

                                            23
his constitutional mandate to protect the interests of the defendant”).

                                          3

        Mr. Hansen vigorously argues, however, for a different understanding of

our governing law—one that rejects the pragmatic approach to assaying whether a

waiver of a right to counsel was knowing and intelligent. He insists that we

should deem controlling those cases that have “repeatedly h[e]ld that the trial

judge ‘must’ explicitly inquire into all the Von Moltke factors on the record, that

a comprehensive colloquy is ‘essential to a determination that a waiver has been

knowingly and intelligently made,’ and that the absence of a comprehensive

colloquy ‘mandates’ reversal.” Aplt.’s Reply Br. at 9 (emphasis added) (quoting

first Sanchez v. Mondragon, 858 F.2d 1462, 1467 (10th Cir. 1988), partially

abrogated on other grounds by United States v. Allen, 895 F.2d 1577, 1580 n.1

(10th Cir. 1990) (rejecting in an en banc footnote the holding that failure to

secure an adequate waiver of counsel can be harmless error), then quoting United

States v. Gipson, 693 F.2d 109, 112 (10th Cir. 1982), partially abrogated on other

grounds by Allen, 895 F.2d at 1580 n.1, and finally quoting Padilla, 819 F.2d at

959).

        In addition to the quoted language from our Sanchez decision, Mr. Hansen

bases his contentions on our decisions in Padilla and Gipson. These two cases

contain some broad language that, at least at first blush, arguably lends support to

Mr. Hansen’s position. See, e.g., Padilla, 819 F.2d at 957 (noting that “the record

                                         24
. . . fail[ed] to demonstrate the district court made the thorough and

comprehensive examination of all the facts and circumstances contemplated by

Von Moltke and its progeny,” and thus “we [could] []not say [the defendant] made

a knowing and intelligent waiver of his right to counsel.”); id. at 959 (“We hold

that the trial judge should conduct an inquiry sufficient to establish a defendant’s

knowledge and understanding of the factors articulated in Von Moltke.”); Gipson,

693 F.2d at 112 (stating that “[t]he trial judge must ensure that the defendant is

aware of all of the factors [i.e., of Von Moltke] . . . essential to a determination

that a waiver has been knowingly and intelligently made” and that “[t]hese factors

must be conveyed to the defendant by the trial judge, and must appear in the

record so that we may perform our review without having to speculate”).

      Mr. Hansen asserts that our decisions in Vann and Turner—as well as

Willie, the case upon which these two cases allegedly rest—“are not good law and

should not be followed” because they evince “a classic intra-circuit conflict,” and

“[a]ll of the cases that support Mr. Hansen’s position preceded all of the cases

that support the Government’s position.” Aplt.’s Reply Br. at 8–9 (capitalization

and bold-face font omitted). Under settled intra-circuit conflict rules, see, e.g.,

United States v. Sabillon-Umana, 772 F.3d 1328, 1334 n.1 (10th Cir. 2014), Mr.

Hansen thus contends that we should adhere to the earlier precedent—that is,

published Tenth Circuit cases decided before Willie, Vann, and Turner.

      We are not persuaded. The broad language from Padilla, Sanchez, and

                                           25
Gipson that Mr. Hansen necessarily rests his argument on cannot be viewed in

isolation. Indeed, in Padilla itself, although we held that “the trial judge should

conduct an inquiry sufficient to establish a defendant’s knowledge and

understanding of the factors articulated in Von Moltke,” we also evinced a

pragmatic approach in defining the means that a trial judge may use to reasonably

ensure that the defendant possesses such knowledge and understanding of those

factors—specifically, holding that “[n]o precise litany is prescribed” for the

court’s knowing-and-intelligent inquiries. 819 F.2d at 959. Furthermore, we

specifically “recognize[d] the question of an intelligent waiver turns not only on

the state of the record [including presumably the court’s inquiry into the Von

Moltke factors in a Faretta hearing], but on all the circumstances of the case,

including the defendant’s age and education, his previous experience with

criminal trials, and representation by counsel before trial.” Id. at 958 (emphasis

added). That we evinced such a pragmatic approach in Padilla is significant

because, as Sanchez itself instructs, Padilla is a case “where we refined the

appellate standard for reviewing a trial court’s handling of a self-representation

request,” Sanchez, 858 F.2d at 1464. Furthermore, even prior to Padilla, we

intimated in Gipson, notwithstanding its broad language, that the knowing-and-

intelligent assessment was not limited to an examination of the court’s colloquy

with a defendant regarding the Von Moltke factors. See Gipson, 693 F.2d at

111–12 (noting that the Von Moltke factors are designed “to ensure that the

                                         26
defendant knows the possible consequences of waiving counsel” but notably

bemoaning the fact that the record provided only “conjectures” regarding factors

not strictly covered by Von Moltke but typically examined under the pragmatic

approach, such as the defendant’s “extensive past experiences with the federal

and state criminal justice systems”).

      In the same vein, but more fundamentally, we must endeavor to interpret

our cases in a manner that permits them to coexist harmoniously with overarching

and controlling Supreme Court precedent and with each other. See Carter v.

Bigelow, 787 F.3d 1269, 1280 (10th Cir. 2015) (discerning a “far more reasonable

interpretation” of prior Tenth Circuit precedent than found by the district court

that “harmonizes with existing authority” of the Supreme Court and the Tenth

Circuit); United States v. Capler, 636 F.3d 321, 329 (7th Cir. 2011) (reasoning

that “the decision that controls the outcome of this appeal” “survived” intervening

Supreme Court authority and, more specifically, that the decision’s “analysis is in

harmony with the present-day approach of the Supreme Court”); Kimberly-Clark

Corp. v. Fort Howard Paper Co., 772 F.2d 860, 863 (Fed. Cir. 1985)

(“[S]tatements in opinions of this court must be read harmoniously with prior

precedent, not in isolation.”); see also B RYAN A. G ARNER ET AL ., T HE L AW OF

J UDICIAL P RECEDENT § 36, at 300 (2016) (noting that “decisions of equal

authority” [i.e., from the same court] that appear to be “discordant” “should be

harmonized” “[i]f at all possible” (bold-face font omitted)). And, as explicated

                                         27
above, Supreme Court precedent reflects “a more pragmatic approach to the

waiver question” than Mr. Hansen’s formalistic and rigid reading of our cases

would permit. Patterson, 487 U.S. at 298; accord Tovar, 541 U.S. at 90.

      Recall that, under that pragmatic approach, the Court has not “prescribed

any formula or script to be read to a defendant who states that he elects to

proceed without counsel.” Tovar, 541 U.S. at 88. Likewise, the Court has

recognized that “[t]he information a defendant must possess in order to make an

intelligent election . . . will depend on a range of case-specific factors, including

the defendant’s education or sophistication, the complex or easily grasped nature

of the charge, and the stage of the proceeding.” Id. Putting it another way, the

Court has specifically stated that “[t]he determination of whether there has been

an intelligent waiver of right to counsel must depend, in each case, upon the

particular facts and circumstances surrounding that case, including the

background, experience, and conduct of the accused.” Johnson, 304 U.S. at 464.

And, as explicated supra, many of our cases, including Willie, Vann, and Turner,

embody the substance of the Supreme Court’s pragmatic approach.

      Given all of this, we are very reluctant to read the controlling rule of our

cases as being—as Mr. Hansen would have it—that a district court is required in

every instance to conduct a comprehensive formal inquiry (i.e., a Faretta hearing)

in which it propounds queries to a defendant regarding each and every Von Moltke

factor in order to avoid reversal of its finding that the defendant’s waiver of the

                                          28
right to counsel was knowing and intelligent at the time it was made. And, in

fact, we need not read the rule of our cases that way. Nor is it necessary for us to

conclude that any of our cases are in irreconcilable conflict with Supreme Court

authority or each other. Properly understood, our cases all can and do coexist

harmoniously.

      In this regard, the referenced broad language of Padilla, Sanchez, and

Gipson is quite congruent with the Supreme Court’s authority and the full body of

our own caselaw insofar as that language is read as merely underscoring that

“Faretta requires a showing on the record that the defendant who elects to

conduct his own defense had some sense of the magnitude of the undertaking and

the hazards inherent in self-representation when he made the election”; that the

district court “must bear in mind the strong presumption against waiver”; and that

propounding queries regarding the Von Moltke factors is a uniquely effective

means for assaying whether a defendant’s waiver of the right to counsel is

knowing and intelligent. Padilla, 819 F.2d at 956 (citing Von Moltke, 332 U.S. at

723, and Gipson, 693 F.2d at 111); see Sanchez, 858 F.2d at 1467; Gipson, 693

F.2d at 111–12.

      Read as such, these cases do not have the effect of precluding application

of the pragmatic approach to the waiver question—as Supreme Court authority

commands and our caselaw in the aggregate endorses, including our decisions in

Willie, Vann, and Turner. That is because they do not mandate a formalistic and

                                         29
rigid adherence to Von Moltke-related inquiries as the sole means for determining

whether a defendant’s waiver of the right to counsel is knowing and intelligent.

Consequently, they effectively leave space for our recognition that a court may

properly discern the answer to the knowing-and-intelligent question by

propounding a variety of questions tailored to the particular circumstances of the

case, and that these “surrounding facts and circumstances” in certain instances

may well provide the answer to the question of whether “the defendant

‘understood his right to counsel and the difficulties of pro se representation’” at

the time of his waiver. Turner, 287 F.3d at 983 (quoting Willie, 941 F.2d at

1389); see Vann, 776 F.3d at 763.

      This point of harmony is well illustrated in Vann. There, we

acknowledged—as Padilla, Sanchez, and Gipson would agree—that a Faretta

hearing that is centered on a colloquy on the record between the court and the

defendant regarding the Von Moltke factors is “probably the best way . . . for the

district court to satisfy itself that defendant’s waiver of a right to counsel was

done intelligently.” Vann, 776 F.3d at 763. But we also recognized that such a

hearing is only one means to ensure that a defendant’s waiver of the right to

counsel is knowing and intelligent and that “the absence of that means is ‘not

error as a matter of law.’” Id. (quoting Stanley, 739 F.3d at 645). Viewed

through the harmonizing lens that we adopt here, the broad language of Padilla,

Sanchez, Gipson does not stand in opposition to the substantive reasoning of

                                          30
cases like Vann.

      In sum, we must endeavor to interpret our cases in a manner that permits

them to coexist harmoniously with overarching and controlling Supreme Court

precedent and with each other. And when we do so, we cannot read the

controlling rule of our cases as being—as Mr. Hansen maintains—that a district

court is required in every instance to conduct a Faretta hearing in which it

propounds queries to a defendant regarding each and every Von Moltke factor in

order to avoid reversal. Instead, our cases should be read in the aggregate as

embodying the pragmatic approach outlined above. 4

      Moreover, Mr. Hansen’s invocation of the intra-circuit conflict rule is

misguided. To be sure, under that rule, “[i]n cases of conflicting circuit precedent

our court ‘follow[s] earlier, settled precedent over a subsequent deviation

therefrom.’” Sabillon-Umana, 772 F.3d at 1334 n.1 (second alteration in original)

(quoting Haynes v. Williams, 88 F.3d 898, 900 n.4 (10th Cir. 1996)). However,

Mr. Hansen’s invocation of this rule rests on dubious premise: that “[a]ll of the

cases that support Mr. Hansen’s position preceded all of the cases that support the

Government’s position.” Aplt.’s Reply Br. at 9. In fact, our decisions in

Weninger and, to a lesser extent, Warledo—which both predated Mr. Hansen’s


      4
             As we conclude our caselaw mandates this pragmatic approach, we
do not address Mr. Hansen’s policy-based arguments regarding the benefits of a
rule requiring reversal whenever a district court fails to address each and every
Von Moltke factor. See Aplt.’s Reply Br. at 10–14.

                                         31
cited cases (Gipson, Padilla, and Sanchez)—exhibit features of the pragmatic

approach that would later become fully manifested in cases like Vann and Turner.

See Weninger, 624 F.2d at 164 (“To ascertain whether [a defendant] knowingly

and intelligently waived his right to counsel, we must consider ‘the total

circumstances of the individual case including background, experience and the

conduct of the accused person.’” (quoting Warledo, 557 F.2d at 727); Warledo,

557 F.2d at 727 (noting in dicta that, although “[u]ndoubtedly the trial court could

have questioned the defendants with more particularity” regarding the Von Moltke

factors, “the sum total” of the particular circumstances in that case “do[] not,

however, constitute a deprivation which would of itself justify a reversal”).

      Furthermore, “[a] court considering discordant decisions must first

determine whether the perceived conflict between them is real.” G ARNER ET AL .,

supra, § 36, at 300 (emphasis added); see Michael Duvall, Resolving Intra-Circuit

Splits in the Federal Courts of Appeal, 3 F ED . C TS . L. R EV . 17, 19 (2009)

(“[I]nconsistency between two panel decisions is not necessarily an intra-circuit

split, however. A third panel will first attempt to reconcile the conflicting cases

before concluding that a true intra-circuit split exists.” (emphasis added)). And,

as our analysis above reveals, even though they might be understood, at first

blush, to be at odds with each other, there is no real conflict between the broad

language of the cases that Mr. Hansen identifies as controlling—Padilla, Sanchez,

and Gipson—and our subsequently issued decisions in Willie, Vann, and Turner,

                                           32
which Mr. Hansen claims “are not good law and should not be followed” because

of the intra-circuit conflict rule. Aplt.’s Reply Br. at 8 (capitalization and bold-

face font omitted). To the contrary, those decisions can and “should be

harmonized,” and our analysis above has precisely that effect. G ARNER ET AL .,

supra, § 36, at 300. Therefore, the intra-circuit conflict rule is inapposite here;

that is because there is no “subsequent deviation” to take into account.

Sabillon-Umana, 772 F.3d at 1334 n.1 (quoting Haynes, 88 F.3d at 900 n.4).

                                           B

      With the controlling legal standards clarified, we apply them to the relevant

factual circumstances of this case. We conclude that (1) it is important, in

securing a knowing and intelligent waiver of the right to counsel, for a court to

take reasonable steps to ensure that the defendant understands his obligation to

adhere to federal (i.e., controlling) procedural and evidentiary rules; (2) the

district court here failed to engage in a sufficiently thorough colloquy with Mr.

Hansen that would properly warn him under the circumstances of this case

that—if he proceeded pro se—he would be obliged to adhere to federal procedural

and evidentiary rules; and (3) no case-specific factors are present here that would

permit us to conclude that, despite the district court’s inadequate warnings, it

nevertheless correctly concluded that Mr. Hansen’s waiver of his right to counsel

was knowing and intelligent at the time it was made. In sum, we conclude that

the district court erred in accepting Mr. Hansen’s ostensible waiver of the right to

                                          33
counsel and allowing him to proceed pro se.

                                          1

      In evaluating whether the district court erred in finding Mr. Hansen’s

waiver of the right to counsel knowing and intelligent on this record, we first

highlight the importance of a judicial inquiry into a potential pro se defendant’s

understanding of the need to personally adhere to federal procedural and

evidentiary rules. Although not an explicitly enumerated Von Moltke factor, the

topic of a defendant’s willingness to adhere to court rules is an important one. It

is one of the “other facts essential to a broad understanding of the whole matter”

of self-representation. Von Moltke, 332 U.S. at 724; accord Padilla, 819 F.2d at

956–57.

      Its importance has been highlighted by the Supreme Court’s cases and our

own. For example, in Faretta, the Court noted: “The right of self-representation

is not a license to abuse the dignity of the courtroom. Neither is it a license not

to comply with relevant rules of procedural and substantive law.” 422 U.S. at 834

n.46. And, in concluding that the defendant had “knowingly and intelligently”

waived the right to counsel, the Court noted that he had been warned that he

“would be required to follow all the ‘ground rules’ of trial procedure,” id. at 836.

Cf. Martinez v. Court of Appeal of Cal., Fourth Appellate Dist., 528 U.S. 152,

162 (2000) (“[T]he trial judge is under no duty to provide personal instruction on

courtroom procedure or to perform any legal ‘chores’ for the defendant that

                                         34
counsel would normally carry out.” (quoting McKaskle v. Wiggins, 465 U.S. 168,

184 (1984))); Patterson, 487 U.S. at 299–300, 300 n.13 (explaining that, “at trial,

counsel is required to help even the most gifted layman adhere to the rules of

procedure and evidence,” and that it is important for the defendant to be warned

that he will face “the full ‘dangers and disadvantages of self-representation’”

(quoting Faretta, 422 U.S. at 835)).

      Likewise, our cases also have looked at whether the defendant made the

waiver with an understanding that he would need to follow the applicable

procedural and evidentiary rules. Compare Padilla, 819 F.2d at 957 (holding

waiver invalid when the defendant “was not cautioned until after trial began that

he would be expected to follow applicable rules of evidence and procedure and

that the judge could not assume the role of advisory counsel for him”), with Brett

Williamson, 859 F.3d at 863 (holding waiver was valid when the district court

warned, inter alia, that “the procedural rules of the courtroom would not be

relaxed for [the defendant’s] benefit”). Moreover, there is decisional law of our

sister circuits that lends support to the idea that “the defendant’s understanding of

the rules of evidence, procedure and courtroom decorum” is “especially important

to the determination of whether a defendant’s decision to proceed pro se is valid.”

United States v. Kimball, 291 F.3d 726, 730 (11th Cir. 2002); cf. United States v.

Ladoucer, 573 F.3d 628, 633–34 (8th Cir. 2009) (noting, in affirming the trial

court’s finding of a knowing and intelligent waiver, that “[t]he court stressed that

                                          35
[the defendant] would be required to follow the rules of procedure, evidence and

decorum and that the court would not be on either attorney’s side”).

      Furthermore, we note that the Supreme Court has intimated that the

Benchbook for U.S. District Court Judges provides helpful information regarding

topics that are appropriate and important for trial courts to delve into when

assessing the knowing and intelligent nature of a defendant’s waiver of counsel.

See Patterson, 487 U.S. at 300 n.13. And, though neither the Court nor we

purport to set out a “precise litany” of questions that are necessary, Padilla, 819

F.2d at 959; accord Tovar, 541 U.S. at 88, we would be remiss not to

acknowledge, as some of our sister circuits already have, that the Benchbook

provides valuable guidance of this type. See United States v. Jones, 452 F.3d

223, 229 (3d Cir. 2006) (noting that a “set” of “model questions derived from” the

Benchbook “provide[s] a ‘useful framework’ in deciding whether a defendant

knowingly and voluntarily wishes to proceed pro se” (quoting United States v.

Peppers, 302 F.3d 120, 136 (3d Cir. 2002))); see also United States v. Bankston,

820 F.3d 215, 223 (6th Cir. 2016) (describing the Benchbook as providing a

“model inquiry”); United States v. Bell, 901 F.2d 574, 577 (7th Cir. 1990) (stating

that “[g]uidelines for the appropriate inquiry are set forth” in the Benchbook).

      In particular, as relevant here, we note that the Benchbook specifically

provides a line of inquiry reasonably calculated to warn a defendant regarding the

obligation to abide by federal procedural and evidentiary rules. Specifically, the

                                         36
current edition of the Benchbook recommends that, during a Faretta hearing,

district judges specifically ask: “Do you understand that the rules of evidence

govern what evidence may or may not be introduced at trial, that in representing

yourself, you must abide by those very technical rules, and that they will not be

relaxed for your benefit?” F ED . J UDICIAL C TR ., B ENCHBOOK FOR U.S. D ISTRICT

C OURT J UDGES 6 (6th ed. 2013) [hereinafter B ENCHBOOK ]. 5 Likewise, the

Benchbook recommends that district judges ask: “Do you understand that those

rules [i.e., the Federal Rules of Criminal Procedure] govern the way a criminal

action is tried in federal court, that you are bound by those rules, and that they

will not be relaxed for your benefit?” Id. Although we reiterate that neither the

Supreme Court nor our court has “prescribed any formula or script to be read to a

defendant who states that he elects to proceed without counsel,” Tovar, 541 U.S.

at 88, accord Padilla, 819 F.2d at 959, the Benchbook underscores—like the

controlling precedent discussed supra—the importance, in securing a knowing

and intelligent waiver of the right to counsel, of a court conducting a thorough

colloquy with a defendant that is reasonably calculated to ensure that the

defendant understands his obligation to adhere to federal procedural and

evidentiary rules.



      5
             This document is accessible in PDF form on the Federal Judicial
Center’s website. https://www.fjc.gov/sites/default/files/2014/Benchbook-US
-District-Judges-6TH-FJC-MAR-2013.pdf.

                                         37
                                          2

      Having established that it is important for the district court to ensure that

the defendant understands his obligation to adhere to federal procedural and

evidentiary rules, we explain why the district court here failed to engage in a

sufficiently thorough colloquy with Mr. Hansen that would properly warn him

under the circumstances of this case that—if he proceeded pro se—he would be

obliged to adhere to federal procedural and evidentiary rules. In coming to this

conclusion, we examine (a) the Faretta hearing itself, and (b) other

communications between the district court and Mr. Hansen outside of the Faretta-

hearing context that the government argues can inform our understanding of

whether Mr. Hansen’s waiver was knowing and intelligent when it was made.

                                          a

      Our primary concern as to whether the district court conducted such a

thorough colloquy with Mr. Hansen arises from our review of the Faretta hearing.

After consideration of the hearing transcript, we conclude that the court did

not—in light of Mr. Hansen’s remarks—adequately warn him that he would be

required to follow federal procedural and evidentiary rules before the court

determined that his waiver was knowing and intelligent.

      At the start of the Faretta hearing, after a brief exchange with Mr. Hansen

regarding the indictment, his desire to proceed without counsel, and the

impending trial date, the district court asked the government whether there were

                                         38
other topics that should be covered. 6

      In response, the government requested that the court make several further

inquiries about: whether Mr. Hansen was under the influence of any drugs, his

educational background, his knowledge of legal proceedings, whether he

understood the charges and penalties he was facing, whether he understood that

he would be required to abide by the procedural rules of the court, whether he

understood that he would have to take an oath to testify truthfully before

testifying, and whether he understood that he would not be able to challenge the

effectiveness of his representation if he decided to proceed without counsel. The

district court then went on to discuss some, but not all, of these topics with Mr.



      6
              We pause to underscore that, although counsel for the government
and the defense may properly aid the court in ensuring that it has conducted the
necessary inquiries to provide a foundation for a defendant’s knowing and
intelligent waiver of the right to counsel, the constitutional responsibility to
conceive of and propound the proper inquiries rests squarely on the shoulders of
the trial court and cannot be delegated to others. See Von Moltke, 332 U.S. at 723
(“The constitutional right of an accused to be represented by counsel invokes, of
itself, the protection of a trial court, in which the accused—whose life or liberty
is at stake—is without counsel.” (quoting Johnson, 304 U.S. at 465)). Put
another way, the trial court must satisfy its independent obligation to provide
warnings to the defendant on topics important to his waiver of the right to counsel
that are thorough enough that we may conclude that the defendant knowingly and
intelligently waived his right to counsel. See Tovar, 541 U.S. at 88–89 (“[B]efore
a defendant may be allowed to proceed pro se, he must be warned [i.e., by the
district court] specifically of the hazards ahead.”); Brett Williamson, 859 F.3d at
862 (“[B]efore a court may grant a waiver, it must ensure the defendant is ‘aware
of the dangers and disadvantages of self-representation, so that the record will
establish that he knows what he is doing and his choice is made with eyes open.’”
(emphasis added) (quoting Maynard, 468 F.3d at 676)).

                                         39
Hansen. 7

      As relevant here, the court asked Mr. Hansen whether he understood “that

in a legal proceeding there are rules that the court will follow and will require

that all of the parties before the court follow,” and Mr. Hansen responded, “Yes.”

R., Vol. I, at 234 (emphasis added). If this “Yes” had been the only answer

given, we might have been able to conclude the district court’s warning was

sufficient to ensure Mr. Hansen’s understanding of this topic.

      But, to its credit, the court asked a similar but more specific version of this

question moments later that, significantly, focused more precisely on Mr.

Hansen’s own obligation to follow federal procedural and evidentiary rules: “You

understand that if you choose to represent yourself you will be required to comply

with the rules of procedure in this court and the rules of evidence. Do you

understand that?” Id. at 237. And, critically, Mr. Hansen answered, “No.” Id.

(emphasis added). In response, the court did try briefly to follow up on this line

of inquiry, stating: “If you do not comply with the rules, you will not—if you do

not commit yourself to being prepared to comply with the rules, you’re not in a

position to represent yourself.” Id. (emphasis added). Mr. Hansen’s reply,

however, went in an entirely different direction; he claimed that he “shouldn’t

even be in this court because [he was] not the defendant” and that “President FDR


      7
           The court never addressed the last two of these topics requested by
the government but our resolution of this appeal does not turn on these omissions.

                                         40
and [C]ongress concocted a fraud upon the American people where they put a

similar name on top of a living person to pay the debts of a foreign corporation.”

Id. at 237–38.

      Tellingly, the government realized that Mr. Hansen’s answers were

problematic. When the court then asked the government whether there were any

other questions that needed to be addressed, the government stated that “the

responses do give the government some pause and concern as to whether it would

be appropriate under these circumstances for Mr. Hansen to represent himself.”

Id. at 239. In particular, the government noted that this was because Mr. Hansen

“specifically said he could not abide by the rules of procedure and evidence.”

Id. at 239–40 (emphasis added). Mr. Hansen interrupted to contest this

characterization. Id. at 240 (“I didn’t say that.”). So, the district court tried once

more by making the following inquiry: “If you represent yourself, will you

endeavor to your best effort to comply with the rules of procedure and the rules of

evidence that a party is required to follow in this court?” Id. at 240. Mr. Hansen

responded by stating that he “can’t represent [him]self because [he is] [him]self.”

Id. The court noted that it had “to make a judgment as to whether or not [he]

[was] willing to comply with the court’s rules,” but Mr. Hansen responded by

stating, “I don’t understand,” and wondering aloud whether the appointment of

counsel would “change anything as far as jurisdiction.” Id. at 241. The

government subsequently noted that it continued to “have some significant

                                          41
concerns as to whether it would be appropriate for the court to permit [Mr.

Hansen] to represent himself,” and the district court recessed to allow Mr. Hansen

to talk with his standby counsel. Id. at 245.

      After the recess, and his apparent discussion with standby counsel, Mr.

Hansen apologized for his outbursts and indicated that he did want to represent

himself, with standby counsel. Id. at 246–47. The court then summarily

concluded that Mr. Hansen had knowingly and intelligently waived his right to

counsel. Id. at 247. Critically, however, the court never returned to Mr.

Hansen’s statement that he did not understand that he would be required to follow

federal rules of procedure and evidence.

      We conclude that when faced with Mr. Hansen’s at best ambiguous and

unclear responses in the Faretta hearing regarding this topic—which included Mr.

Hansen’s flat denial that he understood he would be obliged to follow federal

procedural and evidentiary rules—the district court was required to do more to

ensure that his waiver of counsel was knowing and intelligent. Based on Mr.

Hansen’s responses, we believe that the court could not make a reasonable

determination regarding whether Mr. Hansen did or did not understand his

obligation to follow the federal rules, and, as the court itself recognized, it needed

to make an informed “judgment” on this subject because Mr. Hansen was “not in

a position to represent [him]self” if he did not have such an understanding. Id. at

237, 241.

                                           42
      To be sure, we recognize that the government argues that any concerns

about Mr. Hansen’s “uncertainty about courtroom procedures” are mitigated

because “the district court allowed defendant to consult with standby counsel

[before finally deciding to waive counsel].” Aplee.’s Resp. Br. at 21. But Mr.

Hansen’s meeting with standby counsel was not on the record, and, accordingly,

we have no basis for concluding that standby counsel explained to Mr. Hansen

that, upon waiver of counsel, he would be personally obliged to abide by federal

evidentiary and procedural rules. More importantly, while the “appointment of

standby counsel is preferred” when a defendant has elected to represent himself,

Padilla, 819 F.2d at 959, appointment of standby counsel does not “relieve the

district court of its responsibility to ensure that defendant’s waiver of counsel is

knowingly and intelligently made.” Id. at 960; see Taylor, 113 F.3d at 1144 n.2.

Consequently, while the appointment of standby counsel here was a positive step,

it sheds virtually no light on whether Mr. Hansen’s waiver of the right to counsel

was knowing and intelligent at the time it was made—and, more specifically, on

whether Mr. Hansen understood that, if he proceeded pro se, he would be obliged

to personally adhere to federal procedural and evidentiary rules.

      In sum, based on the record of the Faretta hearing, we are unable to

conclude that the district court took sufficient steps to reasonably ensure that Mr.

Hansen understood what he was doing and that his choice to proceed without

counsel was “made with eyes open.” Tovar, 541 U.S. at 88 (quoting Adams, 317

                                          43
U.S. at 279).

                                         b

      We now examine other communications between the district court and Mr.

Hansen outside of the Faretta-hearing context to assess whether they demonstrate

that the district court correctly determined that Mr. Hansen’s waiver was knowing

and intelligent—and in particular that Mr. Hansen understood that he would be

required to follow federal procedural and evidentiary rules—at the time he waived

his right to counsel. However, we are constrained to conclude that these

communications do not evince support for the district court’s conclusion that Mr.

Hansen possessed such an understanding.

      After the Faretta hearing, Mr. Hansen and the district court had another

oral exchange at a later pretrial hearing about the role that standby counsel would

play. The court explained how standby counsel could assist in making objections

and discussing legal issues with the court. In explaining how the trial would

proceed, the district judge stated: “I want to emphasize that although you have

chosen to present your own defense, you are still required to follow the rules of

procedure and the rules of evidence. [The standby counsel] is here to aid you and

will advise you as appropriate.” R., Vol. II, at 119.

      Although this statement directly addressed the topic of adherence to federal

procedural and evidentiary rules, under the circumstances here, we are not

convinced that the district court’s statement demonstrates that Mr. Hansen

                                         44
understood that he was required to follow these rules at the time of his waiver.

This is because the statement was provided in the middle of the court’s extended

pretrial remarks to the parties. See id. at 115–22. And, while the court did ask

the parties certain questions during those remarks, notably, it did not ask for any

response from Mr. Hansen regarding its statement concerning the need to follow

federal rules of procedure and evidence, and Mr. Hansen did not provide a

response.

      Without more, we thus do not see how the court’s bare statement at issue

here provides a sufficient basis for us to conclude that the court’s earlier

determination that Mr. Hansen had knowingly and intelligently waived his right

to counsel was correct. The court’s later statement gives us no insight into Mr.

Hansen’s understanding at the time of the waiver that he would be obliged to

personally follow federal procedural and evidentiary rules. See Padilla, 819 F.2d

at 956 (“Faretta requires a showing on the record that the defendant who elects to

conduct his own defense had some sense of the magnitude of the undertaking and

the hazards inherent in self-representation when he made the election.” (emphasis

added)).

      The government points, however, to general warnings the district court

gave to Mr. Hansen about the dangers he faced by waiving his right to counsel. 8


      8
            See, e.g., R., Vol. I, at 231–32 (“I should also advise you that tax
matters can be complicated . . . . [Y]ou are at substantial risk of facing the

                                          45
These general warnings, however, do not serve to dispel our concern about

whether the district court’s communications with Mr. Hansen properly warned

him about one important, specific obligation of self-representation—the

obligation to personally adhere to federal procedural and evidentiary rules. In

particular, the court’s general warnings did not touch on the precise challenges of

navigating the world of trial procedure and evidence without counsel. Cf.

Sanchez, 858 F.2d at 1467 & n.7 (noting that “[t]he trial judge’s general advice

against self-representation and his failure to inquire into [the defendant’s] reasons

for seeking substitute counsel” were inadequate to assess the knowing and

intelligent nature of the waiver and that “[a]dmirable good faith efforts to be fair

to the defendant . . . cannot undo constitutional violations”); B ENCHBOOK , supra,

at 6. Accordingly, we cannot conclude that these general warnings had the effect

of reasonably ensuring that Mr. Hansen’s waiver of the right to counsel was

knowing and intelligent at the time it was made.

      Likewise, the government also relies on Mr. Hansen’s multiple statements

that he wanted to represent himself. But a defendant’s willingness to proceed pro



prosecution in this case and you may be convicted by a jury and would be well
advised to have counsel to represent you and guide you through this process.”);
id., Vol. IV, at 205–06 (“I would just say sit back and observe that if you think
about what you’re doing and the consequences this will have upon you and your
family, you may come to a conclusion that these arguments that you’re making
have been repeatedly made and rejected by this court and by the Court of Appeals
and you need to seriously think about the consequences for yourself and your
family in pursuing this course of action.”).

                                          46
se, standing alone, does not allow us to infer that he “knows what he is doing and

his choice is made with eyes open.” Tovar, 541 U.S. at 88 (quoting Adams, 317

U.S. at 279). More specifically, these actions do not help us establish whether or

not Mr. Hansen’s waiver was—at the time it was made—knowing and intelligent

with respect to his obligation to personally adhere to federal procedural and

evidentiary rules.

                                       * * *

      In sum, focusing solely on the record of the district court’s pretrial

communications with Mr. Hansen—most notably, at the Faretta hearing—we

cannot conclude under the circumstances here that the district court properly

warned Mr. Hansen of his obligation, as a pro se litigant, to personally abide by

federal procedural and evidentiary rules. Put another way, we cannot conclude

that the court’s warnings had the effect of reasonably ensuring that Mr. Hansen

understood this obligation at the time of his waiver. And the consequence of this

failing is to cast grave doubt on whether Mr. Hansen’s waiver of the right to

counsel was knowing and intelligent. That is because controlling caselaw from

the Supreme Court and our own court—as well as provisions of the

Benchbook—clearly indicate that a defendant’s understanding of this obligation

to personally abide by the court’s procedural and evidentiary rules is one of the

“other facts essential to a broad understanding of the whole matter” of self-

representation. Von Moltke, 332 U.S. at 724; accord Padilla, 819 F.2d at 956–57.

                                         47
      However, as noted, “we have recognized that ‘[t]here are certain limited

situations . . . where a waiver may be valid’ even when the inquiry by the court is

deficient.” Vann, 776 F.3d at 763 (alteration and omission in original) (quoting

Hughes, 191 F.3d at 1323)). Therefore, we turn to consider whether there are

case-specific factors present here that would permit us to conclude, despite the

district court’s inadequate warnings, that the district court nevertheless correctly

determined that Mr. Hansen’s waiver of his right to counsel was knowing and

intelligent when it was made. 9 After careful consideration of the record, however,

we discern no such factors.

                                          3

      “The information a defendant must possess in order to make an intelligent

election . . . will depend on a range of case-specific factors, including the



      9
              We focus only on those case-specific factors that logically may be
germane to whether the district court correctly determined that Mr. Hansen’s
waiver was knowing and intelligent at the time it was made, despite the particular
deficiency that we have identified in the court’s warnings concerning Mr.
Hansen’s obligation to adhere to federal procedural and evidentiary rules. In
other words, we ask whether there are case-specific factors that would allow us to
conclude that—despite this specific deficiency—the district court correctly
determined that Mr. Hansen’s waiver of the right to counsel was knowing and
intelligent as to the matter of adherence to these federal rules at the time it was
made. Thus, for example, though Tovar mentions the complexity of the charges
as one potential case-specific factor, see 541 U.S. at 88, we do not deem that
factor particularly germane to whether the district court correctly concluded that
Mr. Hansen understood that he would be required to follow the pertinent
procedural and evidentiary rules at the time of his waiver and, therefore, do not
discuss this factor further.

                                          48
defendant’s education or sophistication . . . .” Tovar, 541 U.S. at 88. In this

regard, we previously have determined that—in light of a defendant’s experience

with the criminal justice system, education, or other like circumstances—even

where the trial court’s warnings regarding self-representation were inadequate,

the court correctly determined that the defendant’s waiver of the right to counsel

was knowing and intelligent at the time it was made. See, e.g., Hughes, 191 F.3d

at 1321, 1324 (noting that the trial “court did not conduct a colloquy regarding

[the defendant’s] waiver of his right to counsel” and, “[a]lthough an on-the-record

colloquy would have been preferable,” the defendant, “a practicing attorney,

made deliberate decisions regarding his representation, decisions which he cannot

now claim resulted in a violation of his right to counsel” (emphasis added));

McConnell, 749 F.2d at 1451 (recognizing that “[t]he record shows that the trial

judge did not strictly follow the test we established . . . for a judge’s

responsibility in questioning a defendant about his waiver of counsel” but holding

that “it would be absurd” to find a waiver unknowing because the defendant, inter

alia, “had attended two and one half years of law school”). Furthermore, we have

effectively recognized that a defendant’s pretrial litigation conduct could

constitute a case-specific factor that would permit a reviewing court to conclude

that the district court correctly determined that the defendant’s waiver was

knowing and intelligent at the time it was made, despite the court’s inadequate

warnings regarding self-representation. See, e.g., Willie, 941 F.2d at 1389.

                                           49
      We are constrained to conclude, however, that none of the germane case-

specific factors can convince us that—despite the district court’s inadequate

warnings regarding Mr. Hansen’s obligation to follow federal procedural and

evidentiary rules—the court nevertheless correctly determined that his waiver of

the right to counsel was knowing and intelligent at the time it was made. In

coming to this conclusion, we discuss (a) Mr. Hansen’s experience with the

criminal justice system, sophistication, and education, (b) Mr. Hansen’s pre-trial

conduct, and (c) assuming without deciding that it could be relevant, Mr.

Hansen’s conduct at trial.

                                          a

       Focusing first on case-specific factors such as the defendant’s experience

with the criminal justice system, sophistication, and education, these factors cut

against a conclusion that the district court correctly determined that Mr. Hansen’s

waiver of his right to counsel was knowing and intelligent when it was made. Mr.

Hansen had no formal legal training and had no prior experience with criminal

trials, and, moreover, testified at the Faretta hearing that he had never been a

party to a civil lawsuit. See, e.g., Tovar, 541 U.S. at 88; Padilla, 819 F.2d at 958.

      While the district court relied on Mr. Hansen’s extensive chiropractic

education in finding his waiver knowing and intelligent, see R., Vol. I, at 233–34

(describing Mr. Hansen’s undergraduate education and chiropractic doctorate);

id., Vol. IV, at 205–06 (“You are obviously a well educated man. You have also

                                         50
been successful in a number of pursuits in your life . . . .”), we do not believe that

Mr. Hansen’s educational attainments provide any meaningful assurance

that—despite his colloquies with the trial court which were at best ambiguous and

unclear—the district court correctly determined that Mr. Hansen understood his

obligation to personally adhere to federal procedural and evidentiary rules at the

time of his waiver. Cf. United States v. Johnson, 534 F.3d 690, 694 (7th Cir.

2008) (noting that the defendant “has a master’s degree in finance and

economics,” but highlighting as particularly relevant to the knowing-and-

intelligent inquiry that he also had “an extensive history of arrests and

convictions over the last forty years”). There is no indication from the record or

the parties’ arguments that Mr. Hansen’s education offered him any meaningful

insight into the rigors of a criminal trial, generally, and, more specifically, into

the potential procedural and evidentiary hurdles that defendants face in such a

setting in responding to the prosecution’s case.

      Accordingly, we cannot conclude that case-specific factors such as the

defendant’s experience with the criminal justice system, sophistication, and

education support a conclusion that the district court correctly determined that

Mr. Hansen’s waiver of the right to counsel was knowing and intelligent at the

time it was made.

                                           b

      We reach a similar conclusion regarding Mr. Hansen’s pretrial litigation

                                           51
conduct, which we explore in some detail. Contrary to the government’s

assertion, it does not “further indicate[] a knowing waiver of counsel.” Aplee.’s

Resp. Br. at 25–26. Indeed, much of Mr. Hansen’s pretrial litigation conduct

provides further reason to doubt the district court’s determination that his waiver

was knowing and intelligent at the time it was made. In coming to this

conclusion, we discuss our decision in Willie, Mr. Hansen’s many pretrial filings,

and his conduct at several pretrial hearings.

      In Willie, the defendant “submitted at least ten pretrial pro se petitions to

the court, including amended pleadings, a motion to deny the government’s

request for reciprocal discovery, a Petition in Abatement, two Motions to

Dismiss, and two sets of jury instructions.” 941 F.2d at 1389. At a later pretrial

hearing, “the court allowed [the defendant] to represent himself, having

apparently satisfied itself after observing [the defendant]’s conduct and reviewing

his numerous petitions throughout the preceding months that [the defendant]

understood the difficulties of pro se representation and still insisted on

representing himself.” Id.

      On appeal, the defendant argued the “he did not make a knowing, voluntary

and intelligent waiver of his right to counsel because he was inadequately

informed of the hazards of self-representation.” Id. at 1388. We acknowledged

that, “[r]egrettably,” the trial court did not “fully discuss these issues with [the

defendant] on the record.” Id. at 1388–89. However, relying on the defendant’s

                                           52
numerous pro se motions, his repeated assertions of his right to self-

representation, and his refusal to work with appointed counsel, we concluded that

“the facts on the record are sufficient in this case to establish that [the defendant]

intelligently, knowingly and voluntarily waived his right to counsel,” despite the

absence of adequate warnings by the district court regarding self-representation.

Id. at 1390–91.

      As Willie illustrates, we have recognized that pretrial litigation conduct can

be relevant to our analysis of whether a district court correctly determined that a

waiver was knowing and intelligent at the time it was made. But Mr. Hansen’s

pretrial litigation conduct is meaningfully distinguishable from that of the Willie

defendant and does not lead us to the same or a similar conclusion to the one that

we reached there. In other words, it does not lead us to conclude that the district

court correctly determined that Mr. Hansen knowingly and intelligently waived

his right to counsel.

      Even before his initial appearance, Mr. Hansen submitted a wide range of

filings that suggest that he failed to understand he would be required to abide by

federal procedural and evidentiary rules. His first filing was labeled “Reschedule

Court Date” and informed the court that he would “not be available to attend the

court date scheduled for November 17, 2016”—though he had received a

summons from the court to do so—and went on to “propose a new court date be

scheduled for December 18, or thereafter.” R., Vol. I, at 31 (Reschedule Ct. Date,

                                          53
filed Nov. 3, 2016). But, as the government’s responsive pleading pointed out,

this “notice” did not comply with federal procedural rules in that it neither moved

for a continuance nor “state[d] the grounds on which it is based.” Id. at 34

(United States’ Opp’n to Def.’s Pleading, filed Nov. 4, 2016) (quoting F ED . R.

C RIM . P. 47(b)). And, more fundamentally, the summons Mr. Hansen received

was no mere invitation; rather, under the federal rules, a summons “require[s] the

defendant to appear before a magistrate judge at a stated time and place.” F ED . R.

C RIM . P. 4(b)(2) (emphasis added); 1 C HARLES A LAN W RIGHT ET AL ., F EDERAL

P RACTICE & P ROCEDURE § 51 (4th ed.), Westlaw (database updated Apr. 2019)

(“A summons is an order by a judge addressed to the defendant, directing him or

her to appear in court at a specified time and date to answer the specified

charges.” (emphasis added) (footnote omitted)). The mandatory significance of

the summons, however, seems to have been lost on Mr. Hansen.

      As the case progressed, Mr. Hansen continued to file documents that do not

support the notion that he understood he would be personally obliged to adhere to

federal procedural and evidentiary rules. The district court construed the above

rescheduling request as a motion to continue and denied it. Mr. Hansen

responded by writing “I reject your offer to contract” diagonally by hand across

the front of the order and returning the order to the court. R., Vol. I, at 41

(Filing, Nov. 14, 2016).

      Similarly, Mr. Hansen later submitted a copy of the indictment, upon which

                                         54
he again directed a communication to the court in diagonal handwriting, stating

“Accepted for Value by Grantee, Returned for Value by Grantor-Settlor, On

Special Deposit Without Recourse, IT IS ORDERED: Discharge All Obligations /

Presentments / Bonds / Fees / Taxes / Tithes to Extinguish the Debt and Settle the

Account of DELYNN HANSEN.” Id. at 170 (Filing, Nov. 17, 2016). In addition

to violating local rules on formatting through these submissions, see D. U TAH

C RIM . R. 57-1; D. U TAH C IV . R. 10-1(a) (“Text must be typewritten or plainly

printed and double-spaced except for quoted material and footnotes.” (emphasis

added)), these filings again failed to “state the grounds on which [they were]

based and the relief or order sought,” F ED . R. C RIM . P. 47(b). Similarly, among

other filings of Mr. Hansen was one that was signed in part with a thumbprint and

contained a declaration purporting to excuse the district court judge from

presiding under “his emergency war powers jurisdictional duties.” R., Vol. I, at

46.

      Such filings by Mr. Hansen certainly do not support the notion that—in

spite of the district court’s inadequate warnings—the district court correctly

determined that he understood his obligation to personally adhere to federal

procedural and evidentiary rules at the time of his waiver.

      Put another way, unlike Willie, Mr. Hansen’s pretrial conduct—as

evidenced by his written filings—does not support a finding that Mr. Hansen

“understood the difficulties of pro se representation,” specifically, the need to

                                         55
follow at trial the controlling (i.e., federal) procedural and evidentiary rules. 941

F.2d at 1389; see also Taylor, 113 F.3d at 1142 (distinguishing Willie’s reliance

on the defendant’s pretrial conduct because the Taylor defendant’s pretrial motion

practice was less extensive). Indeed, the overwhelming majority of Mr. Hansen’s

filings affirmatively suggest his failure at the time of his waiver to understand his

need to adhere to these rules.

      In addition to his written filings, Mr. Hansen participated in several pretrial

hearings. Conduct in such hearings could conceivably inform a reviewing court’s

conclusion regarding whether the district court correctly determined that a

defendant’s waiver was knowing and intelligent at the time it was made. See

Willie, 941 F.2d at 1389. However, Mr. Hansen’s conduct at these hearings sheds

no meaningful light on the knowing-and-intelligent inquiry, much less provides a

reasonable basis for concluding that the district court correctly determined that he

understood his obligation to abide by federal procedural and evidentiary rules at

the time of his waiver. Therefore, his conduct in those hearings does not warrant

further discussion.

      In sum, although a defendant’s pretrial litigation conduct could constitute a

case-specific factor that, in limited circumstances, could justify—despite a trial

court’s inadequate warnings regarding self-representation—a conclusion that the

district court nevertheless correctly determined that a defendant’s waiver was

knowing and intelligent at the time it was made, Mr. Hansen’s pretrial litigation

                                          56
conduct will not support such a conclusion here.

                                          c

      Lastly, we acknowledge that the government asks us to consider one other

case-specific factor that it believes could militate in favor of a determination that

Mr. Hansen’s waiver of his right to counsel was knowing and intelligent when it

was made: that is, Mr. Hansen’s conduct at trial. See Aplee.’s Resp. Br. at 27

(“Although a valid waiver of counsel must take place before trial, this Court may

look to events at trial as corroboration of a valid waiver.”). Whether a

defendant’s trial conduct is material to an inquiry into the correctness of a district

court’s conclusion that a defendant’s pretrial waiver of his right to counsel was

knowing and intelligent at the time it was made is a matter of first impression in

this circuit. We assume without deciding that such conduct is material to this

inquiry. However, we conclude that Mr. Hansen’s trial conduct provides no basis

for us to conclude that the district court correctly determined that Mr. Hansen’s

waiver was knowingly and intelligently made.

      To start, contrary to the government’s contentions, we clarify that this

question is one of first impression. Indeed, to the extent that our binding cases

have communicated regarding the subject, it has been through mixed signals and

dicta. For example, in Padilla, we hinted that happenings at trial are not relevant

to whether a district court correctly determined that a waiver was knowing and

intelligent at the time it was made. In particular, we suggested concern regarding

                                          57
the fact that the defendant in that case “was not cautioned until after trial began

that he would be expected to follow applicable rules of evidence and procedure.”

819 F.2d at 957 (emphasis added). We made this comment in coming to the

conclusion that “consideration of all the available facts and circumstances of this

case does not compel the conclusion that defendant made a knowing and

intelligent waiver of representation by counsel.” Id. at 958. We do not read this

comment, however, as holding that a court may not consider trial occurrences in

evaluating whether a waiver of the right to counsel was knowing and intelligent

when made.

      To support its position, the government cites one binding decision of our

court—Turner—but we do not believe that case definitively resolves the question

before us. There, in holding that a defendant’s waiver of the right to counsel was

knowing and intelligent, we did note that the defendant, inter alia, “gave opening

and closing statements, objected to the Government’s evidence, called his own

expert witness, and successfully argued to remain free pending sentencing.” 287

F.3d at 984. However, Turner’s analysis did not rely on the defendant’s trial

conduct as a case-specific factor tending to demonstrate that the defendant’s

waiver of the right to counsel was knowing and intelligent at the time it was

made—even though the trial court’s warnings regarding the hazards of self-

representation were deficient. To the contrary, we ultimately grounded our

decision on the fact that the district court had properly performed its duty in

                                          58
providing the defendant “with enough information to make an informed, knowing,

and thus legally intelligent decision whether to waive his right to counsel.” Id.

Because the district court had “provided [the defendant] with enough

information,” id., the defendant’s subsequent conduct could not have had a

meaningful role to play in the court’s analysis. In other words, Turner’s

reference to such trial conduct was at most descriptive dictum. Accordingly, we

do not interpret Turner as having decided whether a defendant’s performance at

trial is material to the inquiry into whether the defendant knowingly and

intelligently waived before trial the right to counsel.

      Thus, in sum, to the extent that our binding cases have communicated

regarding this subject, it has been through mixed signals and dicta. The

government also cites, however, an unpublished decision from our court, United

States v. Sealander, 91 F.3d 160, 1996 WL 408368 (10th Cir. 1996) (unpublished

table decision), in support of its position. In that case, the panel concluded that

“[t]he questioning of [the defendant] by the district court, the advise [sic] it gave

him, the availability of standby counsel, his prior experience with the criminal

justice system, the pleadings he filed in this case, and his performance at trial

support[ed] [the] conclusion that [the defendant] made a knowing, intelligent, and

voluntary waiver of his Sixth Amendment right to counsel.” Id. at *13 (emphasis

added). It goes without saying that, as an unpublished decision, Sealander is not

binding on us. And we do not read Sealander’s brief reference to performance in

                                          59
trial as definitively opining on this question. Accordingly, we decline to rely on

that decision.

      Therefore, it is a question of first impression in this circuit whether a

defendant’s trial conduct is material to the inquiry into whether a district court

correctly concluded that a defendant’s pretrial waiver of his right to counsel was

knowing and intelligent at the time it was made. 10 However, we need not and thus

do not decide this open question here. See People for Ethical Treatment of Prop.

Owners v. U.S. Fish & Wildlife Serv., 852 F.3d 990, 1008 (10th Cir. 2017) (“[I]f

it is not necessary to decide more, it is necessary not to decide more.” (alteration

in original) (quoting PDK Labs. Inc. v. DEA, 362 F.3d 786, 799 (D.C. Cir. 2004)

(Roberts, J., concurring in part and concurring in the judgment))), cert. denied,



      10
               We do note, however, that at least one circuit has concluded that
such conduct is categorically immaterial. See United States v. Mohawk, 20 F.3d
1480, 1485 (9th Cir. 1994) (“That [the defendant] handled his defense more or
less capably . . . is, under our precedents, irrelevant. ‘The manner in which a
defendant conducts his defense cannot establish his state of mind at the time he
opted for self-representation.’” (quoting United States v. Aponte, 591 F.2d 1247,
1250 (9th Cir. 1978))); see also Dallio v. Spitzer, 343 F.3d 553, 568 (2d Cir.
2003) (Katzmann, J., concurring in the judgment) (“Nor is the fact that [the
defendant] ultimately performed competently in conducting his defense
necessarily material to determine the validity of a Sixth Amendment waiver under
Faretta.”); United States v. Balough, 820 F.2d 1485, 1489 (9th Cir. 1987) (“The
government also argues that [the defendant] represented himself well . . . . Even
if true, this is irrelevant to show that [the defendant] understood the dangers and
disadvantages of self-representation at the time he sought to waive his right to
counsel.”); cf. Godinez v. Moran, 509 U.S. 389, 399 (1993) (noting that “the
competence that is required of a defendant seeking to waive his right to counsel is
the competence to waive the right, not the competence to represent himself”).

                                          60
138 S. Ct. 649 (2018). Even if we assume that such trial conduct could be

material, the government’s argument fails here because Mr. Hansen’s conduct at

trial does not favor a determination that his waiver of his right to counsel was

knowing and intelligent when it was made.

      In support of its argument to the contrary, the government argues that Mr.

Hansen “controlled the presentation of his defense,” “cross-examined government

witnesses,” “called his own witnesses,” “introduced exhibits in support of his

defense,” and pursued a legally sound if ultimately unsuccessful good-faith

defense. Aplee.’s Resp. Br. at 28. But we do not see how—and the government

does not explain how—Mr. Hansen’s control of his own defense and purported

pursuit of a potentially valid defense could tell us anything here about whether

the district court correctly determined that, at the time of his waiver of the right

to counsel, Mr. Hansen understood that he would be personally required to follow

federal procedural and evidentiary rules, viz., about whether the court correctly

determined that Mr. Hansen’s waiver was knowing and intelligent.

      While we assume that a defendant’s cross-examination, calling of

witnesses, and proper introduction of exhibits could tend to show that the

defendant waived the right to counsel with the understanding that he or she would

be required to follow federal procedural and evidentiary rules, the record here

does not demonstrate such knowledge. In particular, the record reveals that Mr.

Hansen’s cross-examination repeatedly strayed into irrelevant and legally

                                          61
inappropriate topics, demonstrating no understanding that he would be required to

follow federal evidentiary rules. See, e.g., R., Vol. II, at 244 (Mr. Hansen: “This

is Black’s Law talking about the definition of a closed account.” The

government: “We have discussed the use of the law as evidence, Your Honor.”

The Court: “Yeah, this would not be an appropriate question to ask of this

witness.”); id. at 326 (Mr. Hansen: “[D]o you know what the Uniform

Commercial Code is?”); see also id. at 191 (Mr. Hansen: “Does the IRS hire

psychics?”).

      And while Mr. Hansen called three witnesses, he sought to introduce

similarly impermissible testimony through them. See, e.g., id. at 458 (The Court:

“Let me make it clear, you are not to testify as to what the law is or your

understanding of the law, simply what was said at this seminar.” The Witness:

“But Your Honor, it wasn’t -- it is on -- it’s on the Federal Reserve website, it’s

not law.” The Court: “Again listen --” The Witness: “It is just there for everyone

to see.” Mr. Hansen: “Can’t she relate to what she had read.” The Court: “No.

No, she cannot relate to what she has read because the relevance of this is merely

what was said at the seminar so that they can judge what your state of mind was.”

Mr. Hansen: “Fine.”). Again, it is difficult to see how this supports a conclusion

that Mr. Hansen understood that he would be required to follow federal

evidentiary rules. Furthermore, while Mr. Hansen did introduce certain exhibits,

he struggled to do so, arguably suggesting that he did not understand—when he

                                          62
elected to waive the right to counsel—that he would be personally required to

comply with the Federal Rules of Evidence. See, e.g., id. at 241 (Mr. Hansen:

“Can you -- can you read what it says?” The Court: “This is not yet received in

evidence.” Mr. Hansen: “Okay.” The Court: “You can’t read it to the jury yet.”

Mr. Hansen: “Okay. They can read it themselves then.”).

      Thus, after reviewing Mr. Hansen’s trial conduct, we conclude that—even

assuming that we may consider trial conduct as evidence of Mr. Hansen’s

understanding at the time of his waiver—his trial conduct does not demonstrate

that the district court correctly determined that Mr. Hansen’s waiver was knowing

and intelligent at the time it was made—in particular, with respect to the

obligation to personally adhere to federal procedural and evidentiary rules.

                                       * * *

      We thus hold that none of the germane case-specific factors convince us

that—despite the district court’s inadequate warnings regarding Mr. Hansen’s

obligation to follow federal procedural and evidentiary rules—the court

nevertheless correctly determined that Mr. Hansen’s waiver of the right to counsel

was knowing and intelligent when it was made.

                                         C

      In sum, we conclude that the district court did not adequately “ensure [Mr.

Hansen] [was] ‘aware of the dangers and disadvantages of self-representation.’”

Brett Williamson, 859 F.3d at 862 (quoting Maynard, 468 F.3d at 676). While we

                                         63
do not “prescribe[] any formula or script,” Tovar, 541 U.S. at 88, that a district

court must follow in warning defendants regarding the hazards of self-

representation, our fundamental concern is that the district court here failed to

ensure that Mr. Hansen understood that, if he waived his right to counsel, he

would have to personally follow federal procedural and evidentiary rules.

Although not an explicitly enumerated Von Moltke factor, the topic of a

defendant’s willingness to adhere to court rules is an important one. It is one of

the “other facts essential to a broad understanding of the whole matter” of self-

representation. Von Moltke, 332 U.S. at 724; accord Padilla, 819 F.2d at 956–57.

      Notably, we determine that when faced with Mr. Hansen’s at best

ambiguous and unclear responses in the Faretta hearing regarding this

topic—which included Mr. Hansen’s blunt denial that he understood he would be

obliged to follow federal procedural and evidentiary rules—the district court was

required to do more to ensure that his waiver of counsel was knowing and

intelligent. Based on Mr. Hansen’s responses, we believe that the court could not

make a reasonable determination regarding whether Mr. Hansen did or did not

understand his obligation to follow the federal rules at the time of the waiver.

      Furthermore, we have assessed other communications between the district

court and Mr. Hansen outside of the Faretta-hearing context to determine whether

they demonstrate that—despite the district court’s inadequate warnings—the court

nevertheless was correct in determining that Mr. Hansen’s waiver of the right to

                                          64
counsel was knowing and intelligent at the time it was made, particularly with

respect to the obligation to abide by federal procedural and evidentiary rules. But

we conclude that these communications do not demonstrate this. Lastly, we

recognized that, under limited circumstances, certain case-specific factors could

permit us to conclude that, despite the district court’s inadequate warnings, the

district court nevertheless correctly determined that Mr. Hansen’s waiver of his

right to counsel was knowing and intelligent when it was made. But, after careful

consideration of the record, we discern no such case-specific factors. Thus, we

must conclude that the district court erred in finding that Mr. Hansen knowingly

and intelligently waived his right to counsel.

                                         III

      Based on the foregoing, we REVERSE the district court’s waiver

determination and REMAND the case, instructing the court to VACATE its

judgment regarding Mr. Hansen in full and to conduct further proceedings

consistent with this opinion. 11




      11
             In light of our disposition of this case, we need not decide a separate
issue raised by Mr. Hansen: whether the district court erred in imposing two
special conditions of supervised release.

                                         65